Hanna, J.
This was an application by the appellee to en join the appellant, as purchaser, from taking possession of a certain described lot of land, as well as to prevent one Webb from executing a deed therefor. Injunction granted. There was an application for a new trial as a matter of right, overruled.
It is averred that the lot was mortgaged to certain of the trust funds, and irregularly sold by Webb, the auditor of the county, specifically setting out the facts; that it was purchased at said sale by appellant, &e.
The question we are asked to decide is, whether the appellant was entitled to the new trial under section 601, p. 167, 2 R. S. 1852.
It appeal’s to us that if the purchaser at said sale acquired a valid title, the injunction should have been refused, and, therefore, the conflicting claims to the said property were to such a degree involved in the suit and determination as to bring the case within the statute referred to.
Per Curiam. — The judgment is reversed, with costs. Cause remanded for further proceedings.